Citation Nr: 0215096	
Decision Date: 10/28/02    Archive Date: 11/01/02	

DOCKET NO.  01-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey 


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision by the Department of Veterans Affairs (VA) 
Newark, New Jersey, Regional Office (RO).  


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision, service 
connection for PTSD was denied.  

2.  The additional evidence received since the October 1995 
rating decision is either cumulative or it does not bear 
directly and substantially upon the specific matter of 
whether the veteran experienced a stressor in service 
sufficient to cause PTSD and when considered alone or 
together with all the evidence both old and new is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  

3.  A right knee disability is manifested by pain, 
tenderness, and mild instability, without radiological 
findings of degenerative changes.  


CONCLUSIONS OF LAW

1.  The evidence received since the October 1995 rating 
decision that denied service connection for PTSD is not new 
and material; the October 1995 rating decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  While the 
Veterans Claims Assistance Act of 2000 was enacted during the 
pendency of the veteran's appeal pertaining to his claims to 
reopen, the Act explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this case, the record reflects that the veteran has 
received the degree of notice that is contemplated by law.  
In this regard, by the appealed rating decision, the 
statement of the case, and the supplemental statement of the 
case as well as correspondence with the veteran, the veteran 
and his representative have been notified of laws and 
regulations governing the veteran's request to reopen his 
claim for service connection for PTSD and his claim for 
entitlement to an increased rating for his service-connected 
right knee disability.  He has also been made aware of the 
reasons for the determination made regarding his application 
to reopen the previously denied claim.  

Moreover, VA has made reasonable efforts to obtain all 
available relevant evidence.  Specifically, the information 
and evidence that had been associated with the claims file 
consists of the service medical records, VA and private 
examination reports and hearing testimony provided by the 
veteran.  The veteran has been afforded an opportunity to 
present evidence and argument at a hearing on appeal in 
connection with his current claim.  Thus, upon review of the 
record, the Board is satisfied that the veteran has received 
adequate notice and that the information and evidence 
necessary for a fair adjudication of the issues on appeal 
have been properly developed and associated with the claims 
file.  Therefore, the adjudication of this appeal, without 
further development or remand to the RO poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

New and Material Evidence to Reopen a Claim for Service 
Connection for PTSD

The veteran is seeking to reopen his claim for entitlement to 
service connection for PTSD.  The referenced claim was 
initially denied by the RO in October 1995.  In April 2000 
the veteran filed his most recent application to reopen this 
claim.  Therefore, his application to reopen the claim for 
PTSD was initiated prior to August 29, 2001, the effective 
date of the amended § 3.156, which redefines the term 
"material evidence" for the purpose of determining if 
previously denied claim can be reopened.  See Fed. Reg. 
45,620, 45,629-30 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a).  VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions redefining the 
term "material evidence" are not applicable to the veteran's 
April 2000 claim to reopen.  

In this case, the original claim for service connection for 
PTSD as noted was denied by an RO rating decision dated in 
October 1995.  That decision was predicated on a finding that 
the veteran did not engage in combat with the enemy and a 
stressor sufficient to cause PTSD had not been demonstrated 
by credible supporting evidence.  The veteran was notified of 
this decision and of his appellate rights in a VA letter 
dated in October 1995 and did not appeal.  Thus the October 
1995 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence is defined as evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F3d 1356 (Fed. Cir. 
1998); see also, Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all the 
evidence received since the last disallowance of the claim on 
any basis, in this case the RO decision in October 1995.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor and 
(3) credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2001).  

In this case, the evidence of record at the time of the 
October 1995 rating decision included the veteran's service 
medical records, which showed no complaints or findings 
referable to a psychiatric condition.  Also of record in 
October 1995, was the veteran's report of service discharge, 
which showed that the veteran performed duties in service as 
an auto repair parts specialist and had no combat medals or 
citations.  Also on file, was a report of a VA examination 
conducted in December 1992.  On this examination, the veteran 
reported that he served in Vietnam for 12 months and was 
exposed to occasional sniper fire and sporadic incoming 
mortars and rockets.  He also reported witnessing death in 
field hospitals and added that on one occasion he wandered 
inadvertently into an area that was a morgue.  He stated that 
the worse incident that happened to him occurred in June 
1967, when he was functioning as an artillery controller.  He 
said his job was to direct incoming aircraft through or 
around the areas under artillery barrage.  He said that he 
had been involved with many aircraft this way and that one of 
them was hit by artillery after he gave him instructions.  He 
said the aircraft crashed and the crewmen were killed.  
Following a mental status examination significant for a 
depressed mood, post-traumatic stress disorder, chronic, 
delayed was diagnosed.  

Also considered in October 1995, were service administrative 
and service medical records related to the veteran's service 
in the United States Army Reserve since January 1981 and a 
copy of a Department of the Army general order dated in 
December 1967 announcing the award of the Army Commendation 
Medal to the veteran for his service in the Republic of 
Vietnam from May 1967 to November 1967.

Additional evidence on file in October 1995 consisted of a 
report from the US Army and Joint Service Environmental 
Support Group providing a unit history for the 2nd Battalion, 
2nd Infantry.  This report documented that the veteran's unit 
was engaged in combat operations during the veteran's tour in 
Vietnam but that the specific alleged stressors identified by 
the veteran were either not found or not verifiable.  

On the basis of the evidence described above, the RO in its 
October 1995 rating decision found that the veteran did not 
engage in combat with the enemy and that the evidence 
available for review failed to establish the existence of a 
stressor sufficient to cause PTSD.  

Evidence associated with the claims file since October 1995 
and relevant to the claim for PTSD include a report of a 
psychological counseling afforded the veteran in March 2000 
by a private psychologist, a report of VA examination 
provided to the veteran in March 2002, a copy of the citation 
accompanying the award of the Army Commendation Medal to the 
veteran, and a transcript of the veteran's testimony at a 
personal hearing on appeal in February 2002.  

Intake summary notes dated in March 2000 indicate that the 
veteran was referred to the PTSD clinic with complaints of 
sleeping problems, problems with interpersonal relationships, 
and anxiety surrounding health issues.  It was reported that 
the veteran felt that his problems stemmed from his 
experiences in Vietnam and that his problems began after he 
returned from Vietnam.  The veteran said he had great 
difficulty falling asleep and sleeping through the night.  He 
added that he experienced nightmares 2 to 3 nights a week and 
thought about Vietnam every day.  The veteran said that in 
Vietnam, his service job was supply for three months and then 
he was assigned to artillery warning control.  His job in 
that capacity was to communicate via radio to helicopters 
regarding the location of artillery.  He said that he was 
part of the 22nd Infantry, 1st Infantry Division and that he 
was attached to an artillery unit.  He further said that 
although he did not participate in combat while in Vietnam he 
was in a combat zone the entire time he was there.  He 
further added that he was constantly under fire from incoming 
artillery and received mortar, rocket, and small arms fire.  
He further said that he was exposed to ambushes, booby traps, 
fire fights and experienced the loss of friends.  The veteran 
further said that since Vietnam, he experienced emotional 
numbness and tended to isolate and distance himself from 
others.  The diagnoses were generalized anxiety disorder and 
post-traumatic stress disorder.  

Testimony elicited from the veteran in February 2002 included 
a description of his duties while in Vietnam.  The veteran 
stated that initially he was a supply specialist and then was 
transferred to an area where he was called an artillery 
warning control person.  He said that he listened to aircraft 
coming into the area to make sure that it was not fired upon.  
He said at one time they lost an aircraft due to friendly 
fire and an investigation connected to this incident 
determined that he was not negligent in any way.  He 
described further stressor incidents including a time where 
he was attached to a small unit in the field and exposed 
potentially to an attack by a larger enemy force.  The 
veteran also stated that he injured his right knee running 
from an artillery attack.  The veteran affirmed that he had 
experienced several traumatic events while in Vietnam 
received rocket and small arms fire, and was exposed to 
ambushes, booby traps, firefights, and loss of friends.  He 
further said that he could not remember the names of these 
friends.  

On a VA PTSD examination in March 2002, the veteran said that 
when he was in Vietnam he saw people getting killed and a lot 
of destruction.  He further said that he saw wounded soldiers 
who died on operating tables.  The veteran complained of 
nightmares and flashbacks and said that he was hypervigilant 
and startled easily.  He reported working for the New Jersey 
Department of Labor for the last 20 years and said that he 
does have some difficulty at work because he tended to lose 
his temper.  He reported that he has a good relationship with 
his family, but he did not have any close friends.  Following 
a mental status examination, the diagnoses were PTSD and 
depression, not otherwise specified.  

In this case, there has been no additional evidence since the 
October 1995 rating decision to establish a service stressor 
for PTSD.  Given that the October 1995 RO denial of the claim 
was based on the absence of a verifiable service stressor, 
for additional evidence to be material, it would have to be 
on the stressor element.  The existence of a valid service 
stressor is a question of fact for VA adjudicators to decide.  
When a veteran did not engage in combat with the enemy, 
alleged stressors must be corroborated by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case there is no new and material evidence that the 
veteran engaged in combat or corroborating evidence of the 
stressors.  The veteran has stated that he did not engage in 
combat.  Although the battalion the veteran was assigned to 
in Vietnam engaged in search and destroy missions, it has not 
been verified that the veteran's unit was exposed to incoming 
artillery, mortar, rockets, or small arms fire.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Additionally, there is no corroboration that the June 1967 
aircraft accident.  The veteran's testimony is not sufficient 
to establish the existence of a stressor sufficient to cause 
PTSD.  Again, since the October 1995 RO decision, the veteran 
has submitted no new and material evidence pertaining to the 
stressor element of service connection for PTSD, nor has he 
provided additional information which might permit stressor 
verification through the service department.  

The Board concludes that new and material evidence has not 
been submitted since the October 1995 RO rating decision that 
denied service connection for PTSD.  Thus, the claim has not 
been reopened, and the October 1995 RO decision remains 
final.  

Increased Rating for a Right Knee Disorder

Service connection for a right knee disorder was granted by a 
rating decision dated in February 1968 on the basis that the 
veteran sustained several twisting-type injuries to the right 
knee in service and a VA examination of the right knee 
immediately subsequent to service, disclosed an internal 
derangement of the right knee with laxity of the anterior 
cruciate ligament.  The RO assigned an initial 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 of VA's Schedule For Rating Disabilities (Rating 
Schedule), effective from November 1967.  The veteran did not 
appeal the initial rating assignment.  

In connection with his current claim, the veteran was 
afforded a VA examination in February 2000.  The veteran said 
that he was told that he had a trick knee and that throughout 
the years his knee had gone out.  He reported that sometimes 
he had swelling in the knee and occasionally took Tylenol for 
right knee pain with some relief.  The veteran further stated 
that sometimes he had difficulty with stairs, and that he 
could walk, but he got knee pain after approximately 1 mile.  
On physical examination, the veteran's gait was characterized 
as grossly normal.  There was some instability with varus 
stress at 0 degrees.  Sensation was intact and motor strength 
was 5/5.  Range of motion of the right knee was from 0 to 
130 degrees.  There was moderate medial joint line tenderness 
and moderate patellofemoral pain.  Mild lateral joint line 
tenderness was also present.  There was no drawer sign 
appreciated.  Knee jerks were two-plus laterally.  Ankle 
jerks were one plus.  Right quadriceps measurement was 17 
inches and left quadriceps measurement was 17.5 inches.  An 
X-ray of the right knee revealed no fractures and no 
significant degenerative changes.  History of right knee 
injury and mild instability of the right knee were the 
diagnoses rendered.  

At a VA examination in November 2000, the right knee revealed 
no swelling, deformity, tenderness, or muscle atrophy.  Range 
of motion of the right knee was within normal limits; 
extension was to 0 degrees and flexion was to 125 degrees, 
without pain.  McMurray tests were negative and there was no 
instability demonstrated.  The diagnostic impression was 
arthralgia of the right knee.  

At a personal hearing before the RO on appeal in February 
2002, the veteran described symptoms attributable to his 
right knee.  He reported that his knee gave out and that 
there was some pain involved which was relieved by Tylenol.  
He said that he had not required any medical treatment by an 
orthopedist for approximately five years.  

Analysis

Disability evaluations are determined by the application of 
the Rating Schedule.  38 C.F.R. Part 4 (2001).  The 
percentage ratings contained in the Rating Schedule represent 
as far as can be practically be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions and civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
based upon assertion and issues raised in the record and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and increasing the disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Disabilities 
will be rated on the basis of functional impairment.  
Weakness is considered as important as limitation of motion.  
Any part that becomes painful on use must be regarded as 
seriously disabled.  It is the intent of the rating schedule 
to recognize painful motion with joint of periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination of pain or movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran is currently in receipt of a 10 percent rating 
assigned under Diagnostic Code 5257 for other impairment of 
the knee including recurrent subluxation or lateral 
instability.  Based on the clinical findings summarized 
above, the Board concludes that the 10 percent disability 
evaluation currently assigned under this diagnostic code for 
the service-connected right knee disorder is appropriate for 
the disability picture currently presented.  The record 
establishes that the right knee disability is manifested by 
pain, tenderness, and instability characterized as "mild" by 
the examiner in 2000.  Indeed, instability was not detected 
on VA examination of the knee in November 2000.  As such, 
symptoms are no more than mild in degree and do not warrant a 
rating in excess of 10 percent rating under Diagnostic 
Code 5257.  

When a knee disorder is rated under Diagnostic Code 5257, and 
the veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a,Diagnostic Codes 5260, 5261 (2001), 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997).  However, if a veteran does not 
meet the criteria for a zero percent rating under Diagnostic 
Codes 5260, 5261, there is no additional disability for which 
a separate rating for arthritis may be assigned.  See also 
VAOPGCPREC 9-98; 53 Fed. Reg. 56704 (1998).  

Normal limitation of flexion of the knee is approximately 
140 degrees.  38 C.F.R. § 4.71, Plate II (2001).  Flexion 
limited to 15 degrees is rated as 30 percent disabling; 
flexion limited to 30 degrees is rated as 20 percent 
disabling; and flexion limited to 45 degrees is rated as 
10 percent disabling.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Normal limitation of extension of the knee is approximately 
0 degrees.  38 C.F.R. § 4.71, Plate II.  Extension limited to 
45 degrees is rated as 50 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; 
extension limited to 20 degrees is rated as 30 percent 
disabling; extension limited to 15 degrees is rated as 
20 percent disabling; extension limited to 10 degrees is 
10 percent; and extension limited to 5 degrees is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

The Board has considered whether a higher evaluation is 
warranted under diagnostic codes pertaining to limitation of 
motion, including a separate evaluation for limitation of 
motion attributable to arthritis.  The reports of recent 
examination however are consistent in showing full right knee 
extension and flexion limited on VA examination to only about 
125 degrees, without pain.  Thus, the veteran has not 
demonstrated right knee motion limited to a degree to warrant 
assignment of even a zero percent rating under Diagnostic 
Codes 5260 and 5261.  Importantly, there is no radiological 
evidence of right knee degenerative changes.  See 38 C.F.R. 
§ 4.71a, 5003 (2001).  

In essence, the evidence does not show the presence of other 
right knee manifestations beyond that already contemplated by 
Diagnostic Code 5257 that would support the assignment of a 
separate compensable evaluation for the right knee disorder.  
Accordingly, the Board finds no basis for an evaluation in 
excess of the 10 percent currently assigned under Diagnostic 
Code 5257 for the veteran's service-connected right knee 
disability and his claim must be denied.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application with 
regard to the matter.  Gilbert v. Derwinski, 1 Vet. App. 47 
(1993).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder, the appeal is denied.  

Entitlement to an increased evaluation for internal 
derangement of the right knee is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

